     Case 1:17-cr-00034-JRH-BKE Document 348 Filed 04/23/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )          CR 117-034
                                           )
REALITY LEIGH WINNER                       )
                                           )

        GOVERNMENT’S NOTICE OF INTENT TO FILE SURREPLY

      The United States submits this notice of intent to file a surreply, under Local

Rule 7.6, in response to Defendant Reality Leigh Winner’s reply in support of her

motion for compassionate release (Doc. 347) filed on April 22, 2020.

                                       Respectfully submitted,

                                       BOBBY L. CHRISTINE
                                       UNITED STATES ATTORNEY

                                       //s// Jennifer G. Solari________
                                       Jennifer G. Solari
                                       Assistant United States Attorney

                                       //s// Justin G. Davids
                                       Justin G. Davids
                                       Assistant United States Attorney
                                       Missouri Bar No. 57661


P.O. Box 8970
Savannah, Georgia 31412
(912) 652-4422
      Case 1:17-cr-00034-JRH-BKE Document 348 Filed 04/23/20 Page 2 of 2




                            CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) that was generated as a

result of electronic filing in this Court.

       This April 23, 2020.

                                                Respectfully submitted,

                                                BOBBY L. CHRISTINE
                                                UNITED STATES ATTORNEY

                                                /s/ Justin G. Davids
                                                Justin G. Davids
                                                Assistant United States Attorney
                                                Missouri Bar No. 57661

Post Office Box 8970
Savannah, Georgia 31412
(912) 652-4422
